DETAILED ACTION
Response to Arguments
Applicant’s amendments to the claims have overcome most of the 112 rejections lodged in the previous office action.  Any outstanding and new 112 issues are address below.
Regarding the 103 rejections, Applicant argues that Duffen and Frischbier fail to teach or suggest “that each azimuthal contact surface comprises one anti-wear-material per facet” as recited in claim 12.  Applicant further alleges that Duffen teaches away from depositing anti-wear material in each facet of the azimuthal contact surface since Duffen teaches to position the anti-wear material at the fretting surface 92 only, and no contact should occur on other zones of the azimuthal contact surface.
Examiner respectfully disagrees.  In response to Applicant’s argument that Duffen teaches away, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... ", In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Simply that there are differences between two references is insufficient to establish that such references “teach away” from any combination thereof. In re Beattie, 974 F.2d 1309, 1312-13. 24 USPQ2d 1040, 1042 (Fed. Cir. 1992). In the instant case, while Duffen teaches “Preferably all contact occurs at fretting surfaces 92 and does not occur in other regions of the surface” (P[0031]), a preference does not constitute a teaching away.  Duffen further teaches “at least some of the contact between adjacent blades 46 occurs at fretting surfaces” and “during operation portions of the surface 78 that surround the fretting surfaces 92 can wear as a result of relative motion and contact with adjacent blades 46”.  Therein, Duffen clearly states a preference for contacting at fretting surfaces 92, but acknowledges contact may occur elsewhere.  That being said, Duffen also teaches that the wear coat 90 defines the fretting surfaces 92 and the anti-wear material may be positioned on multiple discrete location in the azimuthal contact surface and be distributed across the azimuthal contact surface (P[0025]).  One of ordinary skill in the art, having read the entirety of the Duffen references, would understand that it is desirable to locate anti wear material on the azimuthal contact surface in locations where relative movement between adjacent contact surfaces is expected.  One of ordinary skill in the art would also recognize that distributing the anti-wear material across the azimuthal contact surface, which would include each facet of the azimuthal contact surface, would prevent fretting wear across the entire azimuthal contact surface as suggested by Duffen.
Also, regarding Examiner’s official notice with respect to claims 18-19, as Applicant has not traversed examiner’s assertion of official notice, the examiner notes that the common knowledge or well-known in the art statement is taken to be admitted prior art in accordance with MPEP 2144.03.C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one azimuthal contact surface of the two other adjacent blades" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear how the two other adjacent blades can have only one azimuthal contact surface, rendering the limitation indefinite.  Examiner suggests amending the claim to clarify the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen et al. (US 2019/0063232) in view of Frischbier (WO 2014/023425).
In Reference to Claim 12
Duffen teaches:
A moving blade(46) of a nickel-based or cobalt-based alloy(P[0026]), for a turbojet turbine(10; P[0018]), comprising an airfoil(46; P[0022]) and at least one bead(72) at a distal end(tip 70)  of the airfoil(P[0023]), the bead having at least one azimuthal contact surface(78) with another directly adjacent blade(P[0023]), a hard abrasion-resistant material(90, 92; P[0025]), called an anti-wear material(90, 92; P[0024], P[0025]), being deposited on at least one azimuthal contact surface(Fig 3-5; P[0024], P[0029]), the blade being characterized in that an indentation(82) is made in said at least one azimuthal contact surface(Fig 5; P[0024]), the anti-wear material being deposited in the indentation(Fig 5; P[0024], P[0025], P[0029]), and the at least one azimuthal contact surface has a plurality of successive facets defining a chevron-shaped profile(clearly shown in Fig 3-6) 
Duffen fails to explicitly teach:
The blade being made of a titanium and aluminum alloy and each azimuthal contact surface comprising one anti-wear material per facet.
	However, Duffen further teaches the anti-wear material may be positioned at multiple discrete locations in the azimuthal contact surface and can be distributed across the azimuthal contact surface(P[0025]).  Duffen further teaches it is preferable that all contact occurs at the fretting surfaces 92 and does not occur in other regions of the azimuthal contact surface(P[0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen to position the anti-wear material in each facet of the azimuthal contact surface to prevent fretting wear across the entire azimuthal contact surface where contact may occur.
Duffen as modified above still fails to teach:
	the blade being made of a titanium and aluminum alloy
Frischbier teaches:
	An analogous turbine blade being made of a titanium and aluminum alloy(P[0020], P[0033).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen to incorporate the teachings of Frischbier to construct the turbine blades from a titanium-aluminum alloy because it is merely the selection of an art known material suitable for the construction of a turbine blade for turbojet engines.
In further support of this position, the selection of a known material to make an
abradable layer gas turbine casing liner prior to the invention was held to be
obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In Reference to Claim 13
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above), characterized in that the anti-wear material is flush with the indentation(Fig 5; P[0029]).
In Reference to Claim 15
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above), wherein the indentation has a depth(as clearly shown in Fig 5, the indentation has a depth)
Duffen in view of Frischbier fail to explicitly teach:
The depth comprised between 0.1 and 0.5 mm.
Additionally, Examiner notes that while Applicant’s specification mentions a preference of a depth range between 0.1 and 0.5 mm on pages 3 and 5, the specification fails to give criticality to the range, or provide evidence of any unexpected result within the range. The specification is silent regarding any specific improvements, benefits, or unexpected results within the range. 
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Duffen in view of Frischbier to use a depth between 0.1 and 0.5 mm because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 16
Duffen in view of Frischbier teaches:
A moving wheel(38) for a turbojet turbine(10; P[0018]) comprising a plurality of blades according to claim 12 (see rejection of claim 12 above), positioned circumferentially(array of turbine blades are positioned circumferentially adjacent one another; P[0022]), wherein the at least one azimuthal contact surface of each blade being in contact with the at least one azimuthal contact surface of the two other adjacent blades(each blade has an azimuthal contact surface in contact with an azimuthal contact surface of an adjacent blade; P[0022]-P[0024]).
In Reference to Claim 17
Duffen in view of Frischbier teaches:
A method of manufacturing a blade according claim 12(see rejection of claim 12 above), the method being characterized in that it comprises the steps of:
(a) manufacturing the blade comprising the bead(Fig 3-5; P[0026]),
(b) creating the indentation in the at least one azimuthal contact surface of the bead(P[0027),
(c) deposition of the anti-wear material in the indentation(P[0029]).
In Reference to Claim 21
Duffen in view of Frischbier teaches:
The method according to claim 17(see rejection of claim 17 above), wherein step (c) comprises a phase of plasma spraying of the anti-wear material into the indentation(P[0029]).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen in view of Frischbier and Official Notice.
In Reference to Claims 18 and 19
Duffen in view of Frischbier teaches:
The method according to claim 17(see rejection of claim 17 above), wherein step (b) comprises a phase of machining the indentation by electrical discharge or milling the indentation(P[0027]; conventional machining).
Official Notice is taken that using electrical discharge machining and milling are examples of conventional machining and old and well established in the business of turbomachines and is asserted to be a well-known expedient or common knowledge by those of skill in compressor art for their use in manufacturing turbine blades. Further, use of which is capable of instant and unquestionable demonstration as being well-known so as to defy dispute as demonstrated by the art of record. MPEP 2144.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a phase of machining the indentation by electrical discharge or milling the indentation for the purposes of making the indentation.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffen in view of Frischbier and in further view of Ma et al. (CN 110747428), hereinafter: “Ma”.
In Reference to Claims 14 and 20
Duffen in view of Frischbier teaches:
The blade according to claim 12(see rejection of claim 12 above) and the method according to claim 17(see rejection of claim 17 above)
Duffen in view of Frischbier fails to teach:
wherein the indentation comprises a phase of sandblasting the indentation so that it has a roughness comprised between 2 and 4 μm.
Ma teaches:
	An analogous surface preparation method for titanium alloy based turbine blades that comprises a phase of sandblasting the indentation so that it has a roughness comprised between 2 and 4 μm(sand spraying to a roughness of 1.5 μm; Example 1, Example 2, Claim 5) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffen in view of Frischbier to sandblast the indentation to a roughness between 2 and 4 μm to properly increase the titanium alloy substrate surface roughness, which help increase the bonding force between the wear material and the substrate(Summary of invention – Par 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745